RENDERED: JULY 23, 2021; 10:00 A.M.
                              TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0713-MR

SAMANTHA BURGESS (NOW
PHILLIPS)                                                                       APPELLANT


                   APPEAL FROM HARDIN CIRCUIT COURT
v.               HONORABLE PAMELA K. ADDINGTON, JUDGE
                         ACTION NO. 08-CI-00043


JASON CHASE AND JOYCE CHASE                                                      APPELLEES


                                   OPINION
                           REVERSING AND REMANDING

                                        ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND LAMBERT, JUDGES.

CALDWELL, JUDGE: Samantha Burgess (now Phillips) appeals from the Hardin

Family Court’s order awarding joint custody and primary residential custody of her

minor child (“Child”)1 with Jason Chase to Child’s paternal grandmother, Joyce




1
 To protect the privacy of the minor child, we will not refer to her by name but simply as
“Child.”
Chase. As the family court erred in determining that Joyce Chase was Child’s de

facto custodian, we reverse and remand for further proceedings.

                                            FACTS

               In November 2005, Child was born to Samantha Burgess and Jason

Chase (both then minors). Child’s parents were never married to one another. We

will refer to both parents by their first names to avoid any confusion posed by later

surname changes or by other litigants having the same surname.

               In August 2009, the family court entered judgment on Jason’s custody

petition2 providing for the parents’ joint custody of Child with Jason designated as

the “primary possessor parent.” The judgment further provided that “parenting

time/visitation shall continue as currently exercised” under an agreed order entered

in September 2008 and that the family court would exercise continuing jurisdiction

over parenting time.3 Samantha was ordered to pay Jason child support. Neither



2
 Jason’s petition for custody had been filed in early 2008. At that time, he sought sole custody
and requested that Samantha’s visitation be supervised.
3
  Under the September 2008 agreed order, Samantha had visitation every other weekend for the
next several months subject to certain stated conditions–with visitation initially supervised but
progressing to unsupervised overnight visits beginning in late November 2008. In the August
2009 custody decree, the family court provided that Samantha would have parenting time
according to the visitation schedule in the September 2008 agreed order, noting this schedule
took into account where the parties currently lived. The custody decree further provided that if
either party relocated, he or she should file a motion to modify the parenting time schedule.
Despite these provisions and a lack of prior motions to modify parenting time or custody,
apparently the parties later informally agreed that Child would spend school breaks rather than
every other weekend with Samantha–perhaps due to the several hours’ distance between
Samantha’s home in West Virginia and Jason’s home in Elizabethtown, Kentucky.

                                               -2-
party appealed this judgment and there were no further proceedings regarding

custody or parenting time for approximately ten years.4

               In July 2019, Samantha filed a motion styled as a motion to modify

custody. She requested that joint custody continue but that she be named the

“primary possessory parent” and that Child be permitted to remain with her at her

residence in West Virginia and to enroll in school there.5 She alleged that Jason

had recently been arrested and had “an extensive criminal record including drug

related charges in the past few years” and that Child was not properly supervised in

his care.

               In an affidavit attached to her motion, Samantha averred that Child

was currently staying with her for the summer and had been spending all school

breaks with her since about 2010. She also averred inter alia that Child’s

relationship with Jason was strained due to his substance abuse and criminal

history and that Child suffered trauma due to witnessing Jason overdosing twice.




4
 In 2010, the family court granted Samantha’s motion to reduce her child support obligation.
But there are no documents of any further proceedings in this case after that in the written record
until her July 2019 motion.
5
 As Samantha requested that joint custody be continued but that Child essentially spend the
majority of time with Samantha as “primary possessory parent,” perhaps Samantha’s motion
could be more accurately termed as a motion for modification of timesharing rather than as a
motion for modification of custody. See Pennington v. Marcum, 266 S.W.3d 759, 768-69 (Ky.
2008) (discussing how requests for changing the child’s primary residence without requesting a
change in parental decision-making power–i.e., not requesting a change from joint custody to
sole custody–are essentially requests for modifying timesharing rather than custody).

                                                -3-
She stated a belief that Child had not spoken to Jason for a few months and that

Jason had mostly lived with his mother and younger brother since the decree. She

further averred that Jason failed to monitor Child’s usage of her cell phone and

social media, which she believed Child had been using inappropriately.

             Just a few days after Samantha filed her motion in early July 2019,

Joyce Chase (Jason’s mother) filed a motion to intervene in the proceedings

between Jason and Samantha. Joyce alleged therein that she was the de facto

custodian of Child and submitted a supporting affidavit, in which she asserted she

had been Child’s primary caregiver and financial supporter for almost thirteen

years—since Child came to live in her home in October 2006. She also asserted

that Samantha had not paid child support to Jason or the state for Child and that

Samantha now owed $47,000 in child support. She admitted that Samantha had

paid her $1,000 from a tax refund in 2018 but claimed Samantha never paid her

anything else to help provide for Child. She requested that she be declared de

facto custodian and be awarded custody of Child.

             Samantha argued in a written pleading that Joyce lacked standing to

intervene because Joyce had not filed a petition for custody under Kentucky

Revised Statutes (KRS) 405.020 and did not qualify as a de facto custodian under

Kentucky law. She requested that the family court dismiss Joyce’s motion to

intervene and to be declared a de facto custodian.


                                         -4-
               The family court then scheduled an evidentiary hearing to take place

in December 2019. According to the family court’s written scheduling order, this

hearing would address “De Facto Custodian and Custody.” At the beginning of

this December 2019 hearing, Samantha also requested a ruling on her motion to

dismiss Joyce’s motion for intervention and de facto custodian status. The family

court judge orally acknowledged that she would first need to determine whether

Joyce should be allowed to intervene and then determine if Joyce qualified as a de

facto custodian before ruling on Samantha’s motion for modification. No one

objected to the family court’s not conducting a separate prior hearing on

intervention and de facto custodian status at that time, and all litigants appeared to

acquiesce to the family court’s having just one hearing on all three issues.6 So, the

family court then proceeded to hear testimony.

               Jason, Joyce, and Samantha testified. Joyce also presented the

testimony of some family friends and of her adult daughter who had been living

with Joyce along with the daughter’s own children for several years until a few

months beforehand.7 Jason, who was not represented by counsel at the hearing,


6
 Recordings of any hearings prior to the December 2019 evidentiary hearing were not provided
as part of the record on appeal for our review. Based on our review of the written record, there
was no prior written objection to the family court’s having one hearing to resolve the three issues
nor did Samantha raise any issue about the lack of separate hearings in her post-trial motions.
7
  Following the presentation of these witnesses’ testimony, Child was also interviewed by the
family court judge on the record. From our review of the hearing recording, Child’s interview
did not provide significant additional information–beyond that provided by other witnesses–on

                                               -5-
agreed with Joyce that he had waived his superior right as a parent to his mother.

He, his sister, and the family friends testified to Joyce being the person who took

care of Child, including taking her to the doctor and dentist and being a contact

person listed for school. Samantha testified to having sought medical or dental

care for Child when needed when Child stayed with her in West Virginia, but she

admitted that she had not previously been involved in Child’s medical or dental

care obtained in Kentucky.

               According to some witnesses’ testimony, Jason was not living in

Joyce’s house–apparently to shield Child and others from his drug use–but lived in

an outbuilding on her property and came in Joyce’s house to eat and use the

restroom. There was no dispute that Jason and Samantha had not spoken for many

years. And Joyce, rather than Jason, had transported Child to and from exchange

places so Child could spend time with Samantha. No one disputed that Samantha

had Child with her for almost all school breaks for several years. But according to

Samantha’s testimony, no one had informed Samantha of Jason’s drug use or

criminal history or that Jason was no longer living in his mother’s house or taking

care of Child until very recently.




factors affecting de facto custodian status. So, we need not further discuss the content of the
interview in this Opinion.

                                                -6-
             Joyce testified to obtaining information that Samantha was $47,000

behind in paying child support. There was no evidence presented of Jason making

any effort to collect on any arrearages, however. Samantha testified to having paid

some amounts for child support to Joyce via money orders–in addition to the

$1,000 paid in 2018 from a tax refund acknowledged by Joyce in a pleading–but to

not getting receipts for such amounts. She testified that she had never paid child

support through the child support office but instead provided funds in a more

informal manner.

             In February 2020, the family court entered findings of fact,

conclusions of law, and judgment–essentially allowing Joyce to intervene, finding

her a de facto custodian, and awarding joint custody to Joyce and Samantha but

designating Joyce as the “primary residential custodian.” Samantha filed a motion

to alter, amend, or vacate.

             In April 2020, the family court entered amended findings of fact,

conclusions of law, and judgment. It concluded that Joyce’s motion to intervene

with requests for declaration of de facto custodian status and custody served the

same practical purpose as filing a petition for custody under KRS 405.020. And it

concluded that Joyce qualified as a de facto custodian, finding that Child had lived

with Joyce since Child was about a year old; that Joyce had been Child’s primary

caregiver and financial provider; and that Joyce had been Child’s “acting parent”


                                         -7-
for nearly all of Child’s life. (Page 7 of Amended Judgment, Record (R.), at 357.)8

It awarded joint custody to Joyce and Samantha with Joyce having primary

residential custody and Samantha having parenting time under certain specified

conditions–including supervision of her parenting time and drug testing upon

Joyce’s request.9

              Samantha filed a timely notice of appeal, naming both Jason and

Joyce as appellees although noting Joyce was not named in the caption on the

family court’s judgment. On the same day that Samantha’s appellate brief was

filed, this Court entered an order granting Joyce’s counsel’s motion to withdraw.

Neither Joyce nor Jason filed an appellee’s brief.

               Samantha’s primary argument on appeal is that the family court erred

in finding Joyce to be the de facto custodian of Child. Neither Joyce nor Jason

responded to Samantha’s appellate arguments by filing a brief.

              According to Kentucky Rules of Civil Procedure (CR) 76.12(8)(c):



8
  Although the family court found that Child lived with Joyce since she was about a year old and
that Joyce was the “acting parent” for nearly all of Child’s life, the family court did not
specifically find how long Joyce had been the primary caregiver and financial supporter. (R. at
357.)
9
  We are somewhat perplexed about the reasoning for such conditions (including supervision of
parenting time and drug testing at Joyce’s discretion) given the lack of presentation of evidence
of any substance abuse by Samantha or other endangerment of Child by Samantha at the hearing.
Furthermore, there is no recent motion for supervision of Samantha’s parenting time in the
written record–i.e., not since Jason’s 2008 request that Samantha’s visitation be supervised–and
Samantha indisputably had unsupervised parenting time with Child for many years before the
late 2019 hearing.

                                              -8-
             If the appellee’s brief has not been filed within the time
             allowed, the court may: (i) accept the appellant’s
             statement of the facts and issues as correct; (ii) reverse
             the judgment if appellant’s brief reasonably appears to
             sustain such action; or (iii) regard the appellee’s failure
             as a confession of error and reverse the judgment without
             considering the merits of the case.

However, given the important interests at stake, we decline to exercise our

discretion to limit our review in such a manner. See Roberts v. Bucci, 218 S.W.3d

395, 396 (Ky. App. 2007) (declining options in CR 76.12(8)(c) given presentation

of issues of first impression meriting substantive consideration). See also Hawkins

v. Jones, 555 S.W.3d 459, 461 (Ky. App. 2018) (“Though we elect not to impose

any penalty upon [appellee who failed to file brief] in the present case, we strongly

suggest that the best practice is to file an appellee brief, as the failure to do so

exposes appellees to the penalties in CR 76.12(8)(c). Furthermore, although not

specifically imposing a penalty, without a counterstatement of the facts, we are

reliant on [appellant’s] statement of the facts.”).

                             STANDARD OF REVIEW

             We review a trial court’s factual findings in a custody proceeding for

clear error (meaning they shall not be set aside if supported by substantial

evidence); however, we review the trial court’s application of the law de novo.

Ball v. Tatum, 373 S.W.3d 458, 463-64 (Ky. App. 2012). In this case, Joyce had

indisputably provided a great deal of care and financial support to Child but


                                           -9-
Samantha had also indisputably continued to exercise her rights to parenting time

and had provided for and made decisions for Child during her parenting time. We

review the family court’s application of the law to these key undisputed facts to

determine de facto custodian status under the de novo standard of review. Heltsley

v. Frogge, 350 S.W.3d 807, 808 (Ky. App. 2011) (de facto custodian determination

based on application of law to undisputed facts subject to de novo standard of

review). But see Jones v. Jones, 510 S.W.3d 845, 848-49 (Ky. App. 2017) (citing

Heltsley, 350 S.W.3d at 808 (Ky. App. 2017) (ultimately concluding that trial court

abused its discretion in holding that aunt qualified as de facto custodian, after

stating: “If, after review, this Court determines the factual findings do not present

clear error, the analysis shifts to an examination of the trial court’s legal

conclusions, looking for abuse of discretion using a de novo standard.”)).

               As quoted by the family court on page six of its amended judgment,

KRS 403.270(1)(a)10 provides in pertinent part:

              “de facto custodian” means a person who has been shown
              by clear and convincing evidence to have been the
              primary caregiver for, and financial supporter of, a child
              who has resided with the person for a period of six (6)
              months or more if the child is under three years of age
              and for a period of one year or more if the child is three
              years of age or older or has been placed by the
              Department for Community Based Services.


10
  The statute was amended effective June 29, 2021. For the purposes of this appeal, we will use
the version of the statute in effect at the time the matter was submitted to the trial court.

                                             -10-
KRS 403.270(1)(b) reiterates the clear and convincing standard of proof for de

facto custodian status and further states: “Once a court determines that a person

meets the definition of de facto custodian, the court shall give the person the same

standing in custody matters that is given to each parent under this section” and

other statutes including KRS 403.340 (modification of custody decree).

                                          ANALYSIS

               The family court found that the evidence showed that “Joyce has been

the primary caregiver and financial supporter of [Child]” and has “been the acting

parent for almost [Child’s] entire life.” So, it concluded: “Joyce has satisfied the

de facto custodian requirements set forth in KRS 403.270.” (Page 7 of Amended

Judgment, R. at 357.)11 But as Samantha indisputably continued to exercise her

rights to parenting time under the joint custody decree and to provide for and make

decisions for Child during her parenting time, the family court misapplied the law

in determining that Joyce qualified as a de facto custodian.

               Our precedent states: “parenting the child alongside the natural parent

does not meet the de facto custodian standard in KRS 403.270(1)(a).” Chadwick v.


11
   The family court did not specifically and explicitly state whether statutory requirements for de
facto custodian status were shown by clear and convincing evidence; instead, it simply stated
“Joyce has satisfied the de facto custodian requirements set forth in KRS 403.270.” (Page 7 of
Amended Judgment, R. at 357.) Although arguably its judgment could be construed as making
the requisite findings by clear and convincing evidence since it had earlier quoted KRS
403.270(1)(a)’s requirement for showing de facto custodian requirements by clear and
convincing evidence, better practice would be for the family court to specifically and explicitly
state whether each statutory requirement was shown by clear and convincing evidence.

                                               -11-
Flora, 488 S.W.3d 640, 644 (Ky. App. 2016) (quoting Mullins v. Picklesimer, 317

S.W.3d 569, 574 (Ky. 2010)). Samantha argues that her case resembles that of the

young mother in Chadwick and that she never “abandoned” Child to Joyce but

embraced her role as Child’s mother “by parenting her and providing for her, at

times to the exclusion of Joyce.” (Appellant’s brief, p. 7.)

             We agree with Samantha that despite Joyce’s generous provision of

care and financial support, under these facts Joyce was simply parenting Child

alongside Samantha due to Samantha’s continuing to exercise her parenting time

and to provide for and make decisions for Child during such parenting time. So, it

was error to accord Joyce de facto custodian status. See Chadwick, 488 S.W.3d at

645 (upholding trial court’s determination that despite grandmother’s supplying

much of the day-to-day care and financial support for the child during the child’s

first few years, grandmother did not qualify as a de facto custodian due to mother’s

holding herself out as custodian and also providing care to child). See also

Brumfield v. Stinson, 368 S.W.3d 116, 119 (Ky. App. 2012) (reversing trial court’s

determination that non-parents qualified as de facto custodians because they had

been “co-parenting” and did not literally stand in the place of the mother despite

their providing financial support and child care).

             As we summarized applicable precedent in Brumfield:

                   The courts of this Commonwealth have
             consistently recognized the superior right of natural

                                        -12-
parents to the care, custody, and control of their children
as well as the constitutionally protected right of a parent
to raise his or her own child. See Moore v. Asente, 110
S.W.3d 336 (Ky. 2003). Before the family court may
find that a caregiver has become the “de facto custodian”
entitled to be placed on the same footing as a biological
parent in a custody proceeding, the court must determine
that the biological parent has abdicated the role of
primary caregiver and financial supporter of the child for
the required period of time. London v. Collins, 242
S.W.3d 351 (Ky. App. 2007). In other words, “one must
literally stand in the place of the natural parent to qualify
as a de facto custodian.” Consalvi v. Cawood, 63 S.W.3d
195, 198 (Ky. App. 2001), abrogated on other grounds
by Moore, 110 S.W.3d 336.

      Recently, in Mullins v. Picklesimer, 317 S.W.3d
569, 573-574 (Ky. 2010), our Supreme Court reiterated:

      [W]e note that to qualify as a de facto
      custodian in Kentucky, one must be “the
      primary caregiver for, and financial
      supporter of, a child who has resided with
      the person for a period of six (6) months or
      more if the child is under three years of age.
      . . .” KRS 403.270(1)(a). It has been held
      that parenting the child alongside the natural
      parent does not meet the de facto custodian
      standard in KRS 403.270(1)(a). Consalvi v.
      Cawood, 63 S.W.3d 195, 198 (Ky. App.
      2001), abrogated on other grounds
      by Moore v. Asente, 110 S.W.3d 336 (Ky.
      2003).

       Thus, our law is clear that even if a nonparent
provides care and/or financial support for a child, if such
is in conjunction with a natural parent, the nonparent will
not qualify as a de facto custodian. Boone v.
Ballinger, 228 S.W.3d 1 (Ky. App. 2007).


                            -13-
Brumfield, 368 S.W.3d at 118.

             Although Joyce generously provided care and financial support to

Child for several years when Child and Jason were living with her, Samantha did

not allow Joyce to stand in her place as Child’s parent nor did she abdicate her own

role as primary caregiver and financial supporter. Instead, Samantha continued to

exercise her right to parenting time under the joint custody decree and to make

decisions and to provide for Child during her parenting time–in addition to

providing some financial support for Child’s needs incurred in Kentucky. And

Joyce thus provided care and financial support in conjunction with Samantha.

Thus, the family court failed to correctly apply the law in determining Joyce to be

a de facto custodian under these facts. Furthermore, we also consider its de facto

custodian determination to be an abuse of discretion. See Jones, 510 S.W.3d at

848-49.

             We reverse the family court’s determination that Joyce had de facto

custodian status and remand for further proceedings on Samantha’s motion for

modification. As we reverse based solely on the family court’s error in

determining de facto custodian status, we decline to reach the merits of other issues

raised by Samantha in her brief as unnecessary to our resolution.




                                        -14-
                                CONCLUSION

             For the foregoing reasons, the family court’s de facto custodian

determination is REVERSED, and the case is REMANDED for further

proceedings in conformity with this Opinion.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     NO BRIEF FOR APPELLEES.

William D. Tingley
Louisville, Kentucky

LeeAnna Dowan
Elizabethtown, Kentucky




                                       -15-